Title: Thomas Jefferson to Vine Utley, 27 June 1819
From: Jefferson, Thomas
To: Utley, Vine


          
            Sir
             Monticello June 27. 19.
          
          Your favor of the 10th is recieved. I hope your predictions as to my longevity are not to prove true. in youth & health with all the avenues to the enjoiments of life open, it’s pleasures over-weigh it’s pains: but weak and decaying, our faculties leaving us one by one, the cares of life hanging on us, and it’s comforts gone, the balance shifts into the other scale. to me an increasing debility points out the vale into which I am descending, and I follow it’s index with chearfulness.   according to your request I inclose two li engravings taken of me by different hands and I salute you with esteem & respect.
          
             Th: Jefferson
          
        